



COURT OF APPEAL FOR ONTARIO

CITATION: Gilbert v. South, 2015 ONCA 712

DATE: 20151027

DOCKET: C58773

Laskin, Lauwers and Hourigan JJ.A.

BETWEEN

Steven Gilbert

Plaintiff (Respondent)

and

Michael Scott South, Cullen Pratt, Edward
    Broomfield and
York Fire & Casualty Insurance Company

Defendants (Appellant)

Todd J. McCarthy, for the appellant

Richard J.T. Shaheen, for the respondent

Heard: April 9, 2015

On appeal from the judgment of Justice Ian F. Leach of
    the Superior Court of Justice dated July 7, 2014 and the order dismissing the
    defendants motion for a ruling on collateral benefits dated July 7, 2014, with
    reasons reported at 2014 ONSC 3485,
120 O.R.
    (3d) 703
.

Laskin
    J.A.:


Overview

[1]

York Fire & Casualty Insurance Company appeals the judgment of Leach
    J., following a jury verdict awarding the respondent Steven Gilbert damages for
    injuries he sustained in a car accident.

[2]

Gilbert worked as a letter carrier for Canada Post. The car accident in
    which he was injured occurred in April 2010. At the time, he was 37 years old.
    The other driver, the defendant Michael Scott South, was entirely at fault for
    the accident, but he was uninsured. Gilbert, however, had uninsured and family
    protection coverage with his own insurer, York Fire. Thus York Fire was liable
    to pay any damages awarded to Gilbert.

[3]

The trial took place in March 2014. York Fire admitted liability, and so
    only the question of Gilberts damages was tried. The main issue at trial was causation.
    Gilbert claimed that the accident was wholly responsible for his injuries. York
    Fire maintained that Gilbert sustained only moderate injuries in the accident,
    and that the injuries he complained of were largely attributable to a low back
    condition, which pre-dated the accident, and were exacerbated by workplace
    injuries he sustained after the accident. York Fire argued in particular that a
    post-accident injury in November 2011  the grey box incident  caused
    Gilbert to ask Canada Post for a transfer from a letter carrier to a more
    sedentary inside job.

[4]

The jurys award reflected its acceptance of Gilberts position. It
    awarded him total damages of nearly $500,000 broken down as follows:

-

$70,000
    in general damages (reduced to $40,000 because of the automatic statutory
    deductible)

-

$5,800
    for pre-trial loss of income

-

$250,000
    for future loss of income and earning capacity

-

$57,250
    for future care costs

-

$85,000
    for home maintenance and handyman expenses

[5]

The principal issue on appeal arises out of counsel for Gilberts
    closing address to the jury. York Fire contended the address was improper and
    brought a motion for a mistrial. The trial judge dismissed the motion but gave
    a correcting instruction to the jury. York Fire submits that he erred in failing
    to grant a mistrial; or alternatively he erred because his correcting
    instruction effectively endorsed rather than condemned counsels improper
    comments.

[6]

York Fire makes two other submissions on appeal. It submits that the
    trial judge erred by permitting one of Gilberts expert witnesses, Dr.
    Kumbhare, to give an important opinion not contained in his expert report. And
    it submits that the trial judge erred by failing to order that the statutory
    accident benefits Gilbert would be receiving for future care costs be held in
    trust or assigned to York Fire under s. 267.8 of the
Insurance Act
,

R.S.O. 1990, c. I.8
.

[7]

Thus the four issues on appeal are the following:

1.

Did the trial
    judge err by failing to grant York Fires motion for a mistrial?

2.

Alternatively,
    did the trial judge err by failing to give a proper correcting instruction to
    the jury?

3.

Did the trial
    judge err by permitting Dr. Kumbhare to give an opinion on a matter not
    contained in his report?

4.

Did the trial
    judge err by failing to impose a trust or order an assignment of Gilberts
    statutory accident benefits for future care costs?

I.

Did the
    trial judge err by failing to grant York Fires motion for a mistrial?

[8]

As I said in the overview, after counsel for Gilberts closing address
    to the jury, counsel for York Fire asked the trial judge to declare a mistrial.
    He argued that the closing address was so improper that the prejudice to his
    client could not be cured by a correcting instruction to the jury. Though
    unpalatable, he argued, a mistrial was the only appropriate remedy.

[9]

The trial judge dismissed the motion. Instead he ruled the fairness of
    the proceedings could be maintained by a suitable correcting instruction to the
    jury. In this court, York Fire submits that the trial judge erred by not
    declaring a mistrial. York Fire accepts that the trial judges decision to
    refuse to declare a mistrial is a discretionary decision, and thus is entitled
    to deference from this court. York Fire must thus persuade this court that the
    trial judge exercised his discretion unreasonably. In my opinion it has not
    done so.

(a)

The allegedly improper comments of counsel

[10]

The
    closing comments of Gilberts counsel that York Fire complains of can be
    separated into three categories: attacks on the integrity of York Fires
    counsel; attacks on York Fires own integrity; and attacks on the integrity of
    York Fires expert witness Dr. Benjamin Clark.

[11]

York
    Fire complains about two comments concerning its own counsel:

·

 [he] is mischaracterizing the evidence

·

 despite [his] repeated attempts to slant the evidence to
    suggest that the request for the inside job was because of the grey box
    incident in November, 2011

[12]

York
    Fire also complains about the following comment on its own integrity:

·

I can only suggest to you that York Insurance is not on the
    search for the truth. Rather, it wants to divert your attention away from the
    truth, put up some smoke screens, and confuse the real issue by using tactics
    of selectively cherry picking the evidence to convince you to award as little
    money as possible.

[13]

And
    York Fire complains that in his closing, Gilberts counsel attacked Dr. Clark
    by suggesting that he was downright deceiving in his evidence about a
    work-related incident in December 2010.

[14]

Immediately
    after Gilberts counsel finished his closing submissions, York Fires counsel stated
    his position forcefully: Any chance of a fair trial has just gone out the
    window. After all that work of the two weeks, I have to now stand up and ask
    for a mistrial because of my friends comments to the jury that throw me under
    the bus.

(b)

The trial judges ruling

[15]

The
    trial judge was undoubtedly concerned about some comments of Gilberts counsel,
    especially the possible attacks on the moral character of the defendant, the
    possible suggestion of improprieties by defence counsel, and the possible
    inflammatory nature of certain comments. He did not think, however, that these
    concerns were on the more serious end of the scale because counsels comments
    were not made in the air but were tied to his view of the evidence. The trial
    judge noted that most improprieties can be addressed by an admonition or
    correcting instruction to the jury. Only if the prejudice is so serious that it
    cannot be cured by a correcting instruction should a mistrial be granted.

[16]

The
    trial judge concluded that counsels improper comments could be dealt with by a
    correcting instruction. He said [t]he ultimate concern is integrity of the
    fairness of the process, and I think that still can be maintained.

(c)

Discussion

[17]

In
    three reasonably recent decisions, our court has discussed the role of the
    advocate in adversarial proceedings, the limits on an advocates closing
    address to a civil jury, the remedies available to a trial judge when a closing
    address is improper, and the scope of appellate review: see
Brochu v. Pond
(2002)
, 62 O.R. (3d) 722;
Landolfi v.
    Fargione
(2006)
, 79 O.R.
    (3d) 767;
Fiddler v. Chiavetti
, 2010 ONCA
210,
317 D.L.R. (4th) 385
.

[18]

The
    advocates role for one party in a civil trial is necessarily partisan. Because
    it is partisan, the advocate has the right, even in some cases the duty, to
    make an impassioned and zealous address on behalf of a client. The commentary
    to Rule 5.1-1 of our Law Societys Rules of Professional Conduct puts it this
    way: In adversarial proceedings, the lawyer has the duty to the client to
    raise fearlessly every issue, advance every argument and ask every question,
    however distasteful, that the lawyer thinks will help the clients case and to
    endeavour to obtain for the client the benefit of every remedy and defence
    authorized by law.

[19]

Because
    the advocate has this right, even this obligation, courts have understandably
    given the advocate wide latitude in a closing jury address. But our courts have
    also recognized that even this wide latitude given to a closing address has
    limits. One limit is that it is not proper  except perhaps in the rarest of
    cases  for counsel to impugn the integrity of opposing counsel or even of
    opposing counsels client:
see
Landolfi
,
    at paras. 79-80, 91.

[20]

Thus,
    I think the trial judge was right to be concerned about the comments of
    Gilberts counsel set out above. They were improper. They exceeded the limits
    of zealous advocacy. They raised the risk the jury would focus on the character
    of York Fires counsel and his client instead of what the jury should focus on:
    the evidence.

[21]

Faced
    with an improper closing jury address warranting intervention, a trial judge
    has a choice of three remedies: caution the jury by giving a correcting
    instruction, strike the jury and conduct the trial alone, or declare a
    mistrial.

[22]

A
    mistrial is a remedy of last resort:
R v Toutissani
, 2007 ONCA 773
,
at para. 9
. It results in extra
    costs and delays the resolution of the parties dispute. It should only be
    granted where, as the trial judge correctly said, a correcting instruction to
    the jury cannot cure the prejudice caused by counsels improper comments. And
    because the decision not to declare a mistrial is discretionary, it attracts
    considerable deference from this court: see

Landolfi
,
    at para. 99.

[23]

The
    trial judges refusal to grant a mistrial was entirely reasonable. To
    intervene, allow the appeal, and order a new trial, we would have to be
    satisfied his refusal caused a substantial wrong or miscarriage of justice: see
Courts of Justice Act
,
R.S.O. 1990,
    c. C.43,
s. 134(6). Here, the trial judges refusal did not cause
    any miscarriage of justice. The improper comments of Gilberts counsel were few
    and were not so serious or so prejudicial that they could not be addressed by
    an appropriate correcting instruction to the jury. Thus, appellate intervention
    in the exercise of the trial judges discretion would be entirely unjustified.
    I would not give effect to this ground of appeal.

II.

Alternatively, did the
    trial judge err by failing to give a proper correcting instruction?

[24]

Instead
    of ordering a mistrial, the trial judge gave a correcting instruction to the
    jury. York Fire submits that it did not go far enough because it did not
    condemn counsels comments. Instead, according to York Fire, the trial judge
    tacitly approved of those comments. I do not accept York Fires submission. The
    trial judges correcting instruction was fair. No condemnation of counsels
    comments was needed.

[25]

In
Landolfi
, at paras. 105-6, Cronk J.A. discussed when in the proceedings
    a trial judge should give the correcting instruction and what it should say. A
    trial judge should give a correcting instruction right after the closing jury
    addresses or early in the charge to the jury. The trial judge in this case met
    that requirement. He gave his correcting instruction right at the beginning of
    his charge to the jury.

[26]

Ideally,
    a correcting instruction should have four components. It should:

·

be clear and unambiguous;

·

point out to the jury the offending comments;

·

explain that these comments are improper and why they are so; and

·

instruct the jury to disregard the comments and base its findings
    and decision solely on the evidence.

[27]

The
    trial judge has considerable scope in fashioning a correcting instruction. An
    appellate court should not intervene unless the interests of justice require it
    to do so.

[28]

The
    trial judges correcting instruction included the four components I have set
    out above. His instruction was clear and unambiguous. He explicitly pointed out
    the comments of Gilberts counsel that improperly attacked the integrity of
    York Fire and its counsel. He told the jury those comments were wrong and
    emphasized York Fires counsel has done absolutely nothing improper. Nor, the
    trial judge told the jury, was York Fire itself acting improperly. And the
    trial judge explained why:

In their closing efforts at persuasion, lawyers are given
    significant latitude to make their case as they see fit. They have the right,
    and in some cases the duty, to make impassioned addresses on behalf of their
    clients.

However there are limits. For example, they are to avoid making
    comments that might impede your objective consideration of the evidence and
    encourage you to make an assessment based on emotion or other irrelevant
    considerations, even if that is not the lawyers intention.



It is the very nature of persuasion and advocacy to select,
    emphasize and focus on evidence and considerations that favour ones case.
    Litigants and counsel inherently do this all the time. Both sides effectively
    have done so in this case. Doing so is neither improper, nor an indication of
    any desire to avoid a search for the truth.

[29]

Finally
    the trial judge told the jury to disregard the improper comments and make its
    decision solely on its view of the evidence:

The fundamental thing for you to bear in mind is that none of
    these suggested considerations should in any way distract you from your duty.
    And again, that duty is to decide the issues before you, based solely on your
    view of the evidence, and in a manner that is, again, completely fair,
    objective, and impartial, and without regard to any emotion, passion, sympathy,
    or prejudice.

[30]

York
    Fire nonetheless argues that the trial judge should have expressly condemned
    the comments of Gilberts counsel, and instead of doing so effectively approved
    of them. It objects to the very last part of the trial judges correcting
    instruction, where he said:

Nor should anything that I am saying right now suggest any such
    sympathy or prejudice for or against any party or lawyer. My purpose is neither
    condemnation nor endorsement. It is simply to keep you focussed on your duty.

[31]

I
    do not agree with York Fires argument for two reasons. First, the trial judge
    had already told the jury the comments were wrong. He did not have to go
    further and expressly condemn those comments or admonish Gilberts counsel. I
    agree with LaForme J.A. who rejected a similar argument in
Fiddler
,
at para. 48:

The trial judge thus not only turned her mind to the issue, but
    gave the jury explicit instructions to disregard the impugned comment.  In
    my view, this was an adequate response to avoid any substantial wrong or
    miscarriage of justice that may have resulted from the comments.  It was
    not necessary for the trial judge to go further and expressly admonish
    counsel.  That was for the trial judge to determine.  She was best
    placed to evaluate the atmosphere in the courtroom and what was needed to
    ensure that the jury understood its task and how that could best be achieved in
    a way that was fair to the parties.  Her judgment in this respect deserves
    deference in this court.

[32]

Second,
    I do not read the trial judges closing direction to the jury to be a tacit
    approval of the comments of Gilberts counsel. The trial judge had already told
    the jury he did not approve of them. In his final direction he was just emphasizing
    that the jury should focus not on those comments, but on the evidence in the
    case.

[33]

The
    trial judges correcting instruction fully satisfied the interests of justice.
    I would not give effect to this ground of appeal.

III.      Did the trial judge err by permitting Dr. Kumbhare
    to give an opinion      on a matter not covered in his report?

[34]

Gilbert
    called as one of his expert witnesses a physiatrist, Dr. Dinesh Kumbhare, who
    gave an opinion that Gilberts injuries were caused by the car accident. In
    November 2011, about 18 months after the accident, Gilbert developed back pain
    after bending down to open the door of a grey mailbox, which had fallen to the
    side of the road. He even made a workers compensation claim after the
    incident, but the file on his claim was not given to Dr. Kumbhare before he
    produced his report.

[35]

During
    Dr. Kumbhares examination-in-chief, Gilberts counsel sought to ask the doctor
    whether the grey box incident would change his opinion on the cause of
    Gilberts injuries. York Fires counsel objected to the questions on the ground
    that Dr. Kumbhare had not addressed the grey box incident in his report, even
    though this incident went directly to the central issue at trial  causation.

[36]

The
    trial judge permitted the questions. He accepted that Dr. Kumbhare did not
    refer to the grey box incident in his report. But he viewed the matter as a
    trial fairness issue. As the trial judge pointed out in his ruling, the impact
    of the incident on Gilberts damages claim was clearly relevant. The trial
    judge did not think that Dr. Kumbhares opinion on the incident would come as
    much of a surprise. And indeed it did not. Dr. Kumbhare testified that the grey
    box incident would not change his opinion on causation.

[37]

York
    Fire submits that the trial judge erred by allowing Dr. Kumbhare to give
    opinion evidence on the grey box incident. I do not agree. The trial judge
    exercised his discretion reasonably in allowing the questions. Each party was
    aware of the others theory on the grey box incident. York Fires own expert,
    in his report, had given an opinion on the incident. As the trial judge
    recognized, it would have been unfair to preclude Gilberts expert from also
    giving an opinion on the incident. And the trial judge addressed any concern
    that York Fire might be prejudiced by the absence of any reference to the
    incident in Dr. Kumbhares report: he gave York Fires counsel the opportunity
    to request additional time before cross-examining Dr. Kumbhare. Not
    surprisingly, no request was made. I would not give effect to this ground of
    appeal.

IV.     Did the trial judge err by failing to impose a trust
    order in assignment    of Gilberts statutory accident benefits for future care
    costs?

[38]

The
    jury awarded Gilbert a total of $57,250 for future care costs, which consisted
    of future treatment, medication, rehabilitation intervention and aids. In
    addition to this damages claim in the tort action, Gilbert had a separate
    accident benefits claim for future care costs.

[39]

After
    the jurys verdict, the insurer brought a motion under ss. 267.8(9), (10) and
    (12) of the
Insurance Act
for an order requiring Gilbert to hold the
    statutory accident benefits in trust for York Fire or an order assigning to
    York Fire his right to those benefits. The trial judge, in thorough reasons, dismissed
    the motion:
Gilbert v. South
, 2014 ONSC
3485,
120 O.R. (3d) 703
.
    York Fire submits that the trial judge erred in failing to grant the relief it
    sought. I would not give effect to this submission. Instead I agree with the
    reasons of the trial judge and will add only brief reasons of my own.

[40]

Section
    267.8(9) 4. obligates a plaintiff to hold in trust accident benefits for health
    care expenses:

(9)     A plaintiff who recovers damages for income
    loss, loss of earning capacity, expenses that have been or will be incurred for
    health care, or other pecuniary loss in an action for loss or damage from
    bodily injury or death arising directly or indirectly from the use or operation
    of an automobile shall hold the following amounts in trust:



4.       All payments in respect of the incident
    that the plaintiff receives after the trial of the action for statutory
    accident benefits in respect of expenses for health care.

[41]

Section
    267.8(10) provides for the payment of these trust monies to a defendant in the
    tort action:

A plaintiff who holds money in trust under subsection
    (9) shall pay the money to the persons from whom damages were recovered in the
    action, in the proportions that those persons paid the damages.

[42]

Section
    267.8(12)(a)(vi) permits a trial judge to order that statutory accident
    benefits for health care expenses be assigned to the defendant ordered to pay
    damages in the tort action:

(12)    The court that heard and determined the
    action for loss or damage from bodily injury or death arising directly or
    indirectly from the use or operation of the automobile, on motion, may order
    that, subject to any conditions the court considers just,

(a)     the plaintiff who recovered damages in the
    action assign to the  defendants or the defendants insurers all rights in
    respect of       all payments to which the plaintiff who recovered damages is        entitled
    in respect of the incident after the trial of the action,



(vi)     for statutory accident benefits in
    respect of pecuniary loss, other than income loss, loss of earning capacity and
    expenses for health care

[43]

The
    purpose of these statutory provisions is to ensure that a successful plaintiff
    in a tort action is not over-compensated by the receipt of collateral benefits
     in other words, to ensure that the plaintiff does not obtain double recovery:
Sutherland v. Singh
, 2011 ONCA
470, 106
    O.R. (3d) 553
, at para. 18. In his ruling the trial judge set out 
    correctly in my opinion  the principles governing the imposition of a trust or
    an order for an assignment under the provisions of s. 267.8, at para. 9:

·

The provisions assume that the plaintiff has obtained, through
    the litigation, damages covering the same loss otherwise covered by the
    collateral benefits

·

However, concern to ensure mandated prevention of such double-recovery
    is balanced by concern that a plaintiff should receive full compensation and
    not recover less than that to which he or she is entitled;
i.e.,
by being subjected unfairly to
    deductions based on collateral benefit entitlements that are in doubt and/or
    which may not truly overlap with sums recovered in a tort judgment.

·

If there is uncertainty as to a plaintiffs receipt of such
    benefits, the value of the benefits entitlement, and/or the extent (if any) to
    which recovered tort damages relate to the same type of expense covered by the
    benefits received, matters are not beyond dispute in the sense required for a
    deduction, and no deduction should be made.

[44]

In
    short, the insurer can only obtain an assignment of a plaintiffs future no
    fault or collateral benefits if:

·

The jurys award mirrors the collateral benefit sought to be
    assigned. In the words of Finlayson J.A. in
Bannon v. Hagerman Estate
(1998), 38 O.R. (3d) 659 (C.A.), at p. 679: I believe that, where possible,
    any no-fault benefit deducted from a tort award under s. 267(1)(a) must be
    deducted from a head of damage or type of loss akin to that for which the
    no-fault benefits were intended to compensate. In other words, and employing
    the comparison of Morden J. in
Cox
,
supra
, if at all
    possible, apples should be deducted from apples, and oranges from oranges.

·

And, there is no uncertainty about the plaintiffs entitlement to
    these collateral benefits. As Goudge J.A. said in
Chrappa v. Ohm
(1998), 38 O.R. (3d) 651 (C.A.), at p. 657: If there were uncertainty about
    the receipt of those future payments the deduction of their present value would
    expose the plaintiff to the possibility of an ultimate recovery less than that
    awarded to him.

[45]

York
    Fire cannot meet these requirements. It did not raise Gilberts accident
    benefits entitlement during the trial. It led no evidence from a future care
    cost expert. And it led no evidence of the present value of Gilberts claimed
    future care costs. Thus, the record left the trial judge with considerable
    uncertainty whether Gilberts entitlement to accident benefits mirrored the
    jurys award for future care costs.

[46]

As
    the trial judge pointed out, this uncertainty had both a timing and a
    qualitative aspect. On timing, for example, as Gilbert did not claim to be catastrophically
    impaired, his entitlement to medical and rehabilitation benefits under his
    accident benefits policy could not extend beyond the earlier of the receipt of
    benefits totalling $100,000 or ten years from the date of the accident (April
    2020). Yet, in awarding damages for medical and rehabilitation benefits, the
    jury was not asked to differentiate between future medical and rehabilitation
    expenses during the ten-year period Gilbert would be entitled to accident
    benefits and those expenses outside the ten-year period.

[47]

Qualitatively,
    the jury was simply asked to make a global award for future care costs, not to
    allocate damages to particular items of future care. Thus, although some
    overlap might be likely, the trial judge could not determine what amount of
    damages for future care costs would overlap with items of Gilberts future
    treatment covered under his statutory accident benefits policy.

[48]

In
    summary, the trial judge could not accurately determine what, if any, portion
    of the jurys future care costs award mirrored expenses that Gilbert was
    entitled to claim under his accident benefits policy. He therefore dismissed
    York Fires motion for relief under s. 267.8 of the
Insurance Act
.
[1]
He did not err in doing so. I would not give effect to this ground of appeal.

Conclusion

[49]

I
    would dismiss York Fires appeal. If counsel cannot agree on the costs of the
    appeal, they may make brief submissions in writing within two weeks of the
    release of these reasons.

Released: October 27, 2015 (J.L.)

John Laskin J.A.

I agree P. Lauwers J.A.

I agree. C.W. Hourigan J.A.





[1]
Section 267.8(9) requires that any statutory accident benefits a plaintiff
    receives be held in trust. The trial judge, however, concluded that it was not
    possible to determine what, if any, portion of the damages award would overlap
    with Gilberts entitlement to statutory benefits. Thus, in the absence of a
    settlement between the parties or an order stating otherwise, Gilbert is entitled
    to his statutory accident benefits as part of his full compensation for his
    injuries.


